Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Per Curiam Opinion: The trial court charged the jury that, even though they found defendant free from negligence in connection with the first accident, still they could find him negligent in bringing about the second accident, which is the basis of this suit, and that such finding could be predicated upon his failure either to move his car or to direct its removal from the highway. Any finding that defendant was physically able to move his car, or mentally capable of directing its removal, after the injuries received by him in the first accident, would be against the overwhelming weight of the evidence. We find no fault with the charge that if the jury should find that the defendant’s negligence was responsible for the first accident, then defendant could be held responsible for the results of the second accident, provided they found that the second accident was the proximate result of the original negligence. In view of the foregoing we find no reason to consider the question of the amount of the damages. All concur. (The judgment awards damages for personal injuries in an automobile negligence action. The order denies motion for a new trial on the minutes.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.